Morgan, Lewis & Bockius LLP
77 West Wacker Drive
Chicago, IL 60601-5094
Tel. +1.312.324.1000
Fax: +1.312.324.1001
www.morganlewis.com


Jason C. White
Partner
+1.312.324.1775
jwhite@morganlewis.com



May 3, 2019

VIA ECF

Honorable Jennifer Choe-Groves
U.S. Court of International Trade
One Federal Plaza
New York, NY 10278-0001

Re:      One World Technologies, Inc. v. United States
         Court No. 19-cv-0017

Dear Judge Choe-Groves:

One World writes regarding the Court’s Letter Regarding Redactions To Opinion. ECF No. 161.
As requested, One World has reviewed the Proposed Public Version (ECF No. 161-1), and does
not believe that any additional redactions are necessary.

Please feel free to contact me if the Court has any questions. Thank you for your time and
consideration.

 Sincerely,

 /s/ Jason C. White

 Jason C. White


JCW

cc: Counsel of Record (via ECF)




   Almaty Astana Beijing Boston Brussels Chicago Dallas Dubai Frankfurt Hartford Houston London Los Angeles Miami Moscow New York
   Orange County Paris Philadelphia Pittsburgh Princeton San Francisco Santa Monica Silicon Valley Singapore Tokyo Washington Wilmington
Case No. 1:19-cv-00017


                                CERTIFICATE OF SERVICE

        I hereby certify that on May 3, 2019, I caused the foregoing LETTER to be
electronically filed with the Clerk of the U.S. Court of International Trade by using the CM/ECF
system, which will automatically generate and serve notice of this filing to all counsel of record.


                                                      /s/ Nina Armah
                                                     NINA ARMAH
                                                     Paralegal
                                                     MORGAN, LEWIS & BOCKIUS LLP
                                                     1111 Pennsylvania Avenue, N.W.
                                                     Washington, D.C. 20004-2541
